 

--------------------------------------------------------------------------------

 
 
 
 
 
Second Amendment


to


Credit Agreement


among


Energy One LLC,
as Borrower,


The Guarantors Party Hereto,


Wells Fargo Bank, National Association,
as Administrative Agent,




and


The Lenders Signatory Hereto


 
_____________________________
 
Sole Bookrunner and Sole Lead Arranger
Wells Fargo Securities, LLC
_____________________________
 


 





 
 

--------------------------------------------------------------------------------

 

Second Amendment to Credit Agreement


This Second Amendment to Credit Agreement (this “Second Amendment”) dated as of
July 23, 2013, is among Energy One LLC, a limited liability company duly formed
and existing under the laws of the State of Wyoming (the “Borrower”); each of
the undersigned Guarantors (the “Guarantors” and collectively with the Borrower,
the “Obligors”); Wells Fargo Bank, National Association, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”); and the Lenders signatory hereto.


Recitals


A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of July 30, 2010 (as amended by the
First Amendment to Credit Agreement dated April 10, 2012, the  “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.


B.           The Borrower and the Guarantors are parties to that certain
Guarantee and Pledge Agreement, dated as of July 30, 2010, made by the Borrower
and each of the other Obligors thereto in favor of the Administrative Agent (the
“Guarantee and Pledge Agreement”).
 
C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.


D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.                      Defined Terms.  Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this Second
Amendment, shall have the meaning ascribed such term in the Credit
Agreement.  Unless otherwise indicated, all section references in this Second
Amendment refer to sections of the Credit Agreement.


Section 2.                      Amendments to Credit Agreement.


2.1           Amendment to Cover.  The cover of the Credit Agreement is hereby
amended by deleting “Sole Lead Arranger and Sole Bookrunnder BNP Paribas
Securities Corp.” and replacing it with “Sole Bookrunner and Sole Lead Arranger
Wells Fargo Securities, LLC”.


2.2           Amendments to Section 1.02.
 
(a)           The definition of “Agreement” is hereby amended and restated in
its entirety to read as follows:
 
“Agreement” means this Credit Agreement, as amended by the First Amendment and
the Second Amendment, as the same may from time to time be further amended,
modified, supplemented or restated.
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
(b)           The definition of “Applicable Margin” is hereby amended by
amending and restating the Borrowing Base Utilization Grid contained therein in
its entirety to read as follows:
 
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<25.0%
³25% <50.0%
³50.0% <75.0%
³75%
<90%
>90%
    Eurodollar Loans
2.00%
2.25%
2.50%
2.75%
3.00%
    ABR Loans
1.00%
1.25%
1.50%
1.75%
2.00%



 
(c)           The definition of “Arranger” is hereby amended and restated in its
entirety to read as follow:
 
“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole
bookrunnder and sole lead arranger.
 
(d)           The definition of “Maturity Date” is hereby amended and restated
in its entirety to read as follows:
 
“Maturity Date” means July 30, 2017.
 
(e)           The following definition is hereby added where alphabetically
appropriate to read as follows:
 
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of July 23, 2013, among the Borrower, the Administrative Agent and the
Lenders party thereto.
 
Section 2.3.                 Amendment to Section 9.18(a).  Section 9.18(a) is
hereby amended and restated in its entirety to read as follows:


(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, enter into any Swap Agreements with any Person other than (i) Swap
Agreements in respect of commodities (A) with an Approved Counterparty, (B) the
notional volumes for which (when aggregated with other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, 85% of the reasonably anticipated projected production
from Oil and Gas Properties which are proved, developed, and
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
producing as of the date such Swap Agreement is entered into for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately and determined by reference to
the most recently delivered Reserve Report; provided that for calendar year 2014
only, the Borrower may hedge volumes of crude oil production not to exceed the
greater of 600 barrels per day or 85% of the reasonably anticipated projected
production from Oil and Gas Properties which are proved, developed, and
producing  as of the date such Swap Agreement is entered into for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately and determined by reference to
the most recently delivered Reserve Report, provided further that in no event
shall any such Swap Agreements hedge volumes for any calendar month during
calendar year 2014 in excess of actual production from the immediately preceding
calendar month and (C) the tenor of which is not more than 36 months from the
date such Swap Agreement is executed, and (ii) Swap Agreements in respect of
interest rates with an Approved Counterparty effectively converting interest
rates from floating to fixed, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and its Subsidiaries then in
effect effectively converting interest rates from floating to fixed) do not
exceed 50% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate.  In no event shall any
Swap Agreement contain any requirement, agreement or covenant for the Borrower
or any of its Subsidiaries to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.
 
Section 3.                      Borrowing Base Redetermination.  For the period
from and including the Second Amendment Effective Date (as defined below) to but
excluding the next Redetermination Date, (i) the amount of the Borrowing Base
shall be $25,000,000.  Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07(e),
Section 8.13(c) or Section 9.12(d).  For the avoidance of any doubt, this
Borrowing Base redetermination shall constitute the April 1, 2013 Scheduled
Redetermination and the next Scheduled Redetermination shall be October 1, 2013.
 
Section 4.                      Conditions Precedent.  This Second Amendment
shall become effective on the date (such date, the “Second Amendment Effective
Date”) when each of the following conditions is satisfied (or waived in
accordance with Section 12.02):


4.1           The Administrative Agent shall have received from all of the
Lenders and the Borrower counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Persons.
 
4.2           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Second Amendment
Effective Date, including: (a) a nonrefundable upfront fee in an amount equal to
$93,750 payable to the Administrative Agent in immediately available funds for
the account of the Lenders and (b) to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.
 
4.3           The Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 85% of the total value of the Oil and Gas Properties of
the Borrower and the Subsidiaries evaluated by the most recently delivered
Reserve Report.
 
4.4           The Administrative Agent shall have received duly executed and
notarized deeds of trust and/or mortgages or supplements to existing deeds of
trust and/or mortgages in form satisfactory to the Administrative Agent to the
extent necessary, so that the Mortgaged Properties
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
 represent at least 85% of the total value of the Oil and Gas Properties of the
Borrower and the Subsidiaries evaluated in the most recently delivered Reserve
Report.
 
4.5           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and the Guarantor.
 
4.6           The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower and its
Subsidiaries, if any, are carrying insurance in accordance with Section 7.12.
 
4.7           No Default shall have occurred and be continuing as of the Second
Amendment Effective Date.
 
4.8           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.
 
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective (and the Second Amendment Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4 or the waiver of such conditions as permitted in Section
12.02.  Such declaration shall be final, conclusive and binding upon all parties
to the Credit Agreement for all purposes.
 
Section 5.                      Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this Second Amendment, shall remain in full force and effect following the
Second Amendment Effective Date.
 
5.2           Ratification and Affirmation; Representations and
Warranties.  Each Obligor hereby: (a) acknowledges the terms of this Second
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby; (c) agrees that
from and after the Second Amendment Effective Date each reference to the Credit
Agreement in the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this Second Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this Second Amendment:  (i) all of the representations and warranties
contained in each Loan Document are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
5.3           Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Second Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Second Amendment.
 
5.4           No Oral Agreement.  This Second Amendment, the Credit Agreement,
the Guaranty and Pledge Agreement and the other Loan Documents executed in
connection herewith and therewith represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous, or
unwritten oral agreements of the parties.  There are no subsequent oral
agreements between the parties.
 
5.5           GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
5.6           Payment of Expenses.  In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Second Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.
 
5.7           Severability.  Any provision of this Second Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
5.8           Successors and Assigns.  This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 


[Signature Pages Follow]

 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the Second Amendment Effective Date.




BORROWER:                                                                ENERGY
ONE LLC


                                                                                       
By:  /s/ Mark J.
Larsen                                                                           
                                                                                       
Name:  Mark J. Larsen
                                                                                       
Title:    Manager




GUARANTORS:                                                           U.S.
ENERGY CORP.



                                                                                       
By:  /s/ Mark J.
Larsen                                                                           
                                                                                      
 Name:  Mark J. Larsen
                                                                                       
Title:    President











 
Second Amendment
Signature Page
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:                                     WELLS FARGO BANK,
                                                                                        
NATIONAL ASSOCIATION,
                                                                                        
as Administrative Agent and a Lender
 


                                                                                         By:
/s/ Russell Otts                                                               
                                                                                        
Name:  Russell Otts
                                                                                        
Title:    Director

 
Second Amendment
Signature Page
 
 

--------------------------------------------------------------------------------

 
